Citation Nr: 1510190	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  12-06 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active military service from June 1961 to May 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The claim was remanded in December 2013 and October 2014 decisions by the Board.


FINDING OF FACT

The most probative (competent and credible) medical and other evidence of record shows that the Veteran's hearing loss is unrelated to his military service, including specifically to the noise exposure during his service.


CONCLUSION OF LAW

The Veteran's bilateral hearing loss disability was not incurred in or aggravated by his military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

In May 2010, the Veteran received a letter satisfying these notice requirements of 38 C.F.R. § 3.159(b)(1).  The letter informed him of the evidence required to substantiate this claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The letter also complied discussed the "downstream" disability rating and effective date elements of his claim.  So he has received all required notice concerning his claim.

And as for the duty to assist, the RO obtained his service treatment records (STRs), as well as VA evaluation and treatment records.  During the course of his appeal, the RO has requested that he identify any outstanding records, VA or private, and there is no suggestion there are additional records that need to be obtained, which are obtainable.  

He also was provided VA compensation examinations for medical opinions concerning whether he has a hearing loss disability and, to determine whether it is related to his military service.  In obtaining the most recent medical nexus opinion, there was compliance with the October 2014 remand directive as it relate to this claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Thus, the Board finds that the duty to assist him with his claim has been met.  38 U.S.C.A. § 5103A.

Service Connection for Bilateral Hearing Loss

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or 'medical nexus' between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).

For the chronic diseases listed in 38 C.F.R. § 3.309(a), if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service, no matter how remote, will be entitled to service connection without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ('intercurrent causes'). 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  If the evidence is not sufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself 'establishes the link, or nexus' to service and also 'confirm[s] the existence of the chronic disease while in service or [during a] presumptive period').  

The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But before service connection may be granted for hearing loss, it must be of a particular level of severity.  For purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran has the required current diagnosis to account for his complaints of hearing loss.  In July 2010, he underwent a VA audiological examination which showed that the Veteran had bilateral hearing loss in both ears for VA purposes.

Concerning the second element of the Holton/Shedden analysis, evidence of in-service injury, the June 1961 enlistment examination from the first period of service shows that the whispered voice was 15/15 in both ears.  When subsequently examined in March 1964 prior to his separation from service, an audiogram revealed pure tone thresholds in each ear at 500, 1000, 2000, and 4000 Hertz of 15, 15, 15, and 10 decibels, respectively.  Hence, he did not have hearing loss, even according to Hensley, certainly not according to § 3.385, when examined for discharge from service.  

However, the Board observes that the Veteran is competent under the law to describe what he experienced while in military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, in light of the Veteran's statements regarding exposure to loud noises during service, and given that his Military Occupational Specialty (MOS) was as an Engineer Supply and Parts Specialist, the Board finds that the Veteran's statements in regard to his noise exposure credible and consistent with military service.  See 38 U.S.C.A. § 1154(b).

Therefore, the Veteran meets the first (current disability) and second (in-service injury) requirements of the Shedden analysis.  The question then becomes whether his current hearing loss disability is attributable to the acoustic trauma he experienced in service or, instead, the result of other unrelated factors.  Establishing an injury in service, does not obviate the need to still have medical nexus evidence linking any current disability to that injury in service.  Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).  And, unfortunately, in this particular instance the most probative-meaning competent and credible-evidence is against the claim for a hearing loss disability.

As noted above, in July 2010, the Veteran underwent a VA audiological examination which showed that he had bilateral hearing loss in both ears.  In regard to the question of whether the diagnosed bilateral hearing loss was related to his period of active service, the audiologist stated that he could not address the pertinent nexus question because he did not have the Veteran's claims file to review. 

In September 2010, a different VA examiner provided an addendum to the July 2010 VA audiological examination report.  The examiner stated that due to the fact that the Veteran's service treatment records were negative for any complaints or findings of hearing loss, and because the Veteran had normal hearing, bilaterally, upon his separation examination, it was her opinion that it was not at least as likely as not that the Veteran's hearing loss was related to his military service.  

As the July 2010 VA examination report and subsequent addendum opinion did not consider the Veteran's statements of in-service noise exposure and instead relied on the lack of documented in-service complaints or treatment, the claim was remanded for a new examination in December 2013. 

The Veteran had this examination in January 2014.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss and opined that the condition was less likely as not caused by or a result of an event in military service.  However, as her rationale consisted solely of the lack of documented in-service complaints of hearing trouble and the Veteran's normal hearing at his separation examination, the claim was remanded for a new examination.  As explained in the Remand, in Hensley, 5 Vet. App. at 159, the United States Court of Appeals for Veterans Claims (Court) explained that the absence of sufficient hearing loss during service to satisfy these requirements of § 3.385 is not a bar to service connection, as a Veteran may still establish his entitlement to service connection for a current hearing loss disability by showing he now satisfies these threshold minimum requirements of § 3.385 (which, as mentioned, the Veteran has) and if there is evidence indicating this current hearing loss disability is related to his military service as opposed to other unrelated or intercurrent factors or causes.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  As such in October 2014, the Board remanded the claim for additional medical commentary. 

In December 2014, after considering the Veteran's relevant medical and occupational histories, the commenting VA audiologist concluded that the Veteran's hearing loss is less likely than not (less than 50/50 probability) caused by or a result of noise trauma during his military service.  In explanation, this examiner pointed out the Veteran's induction and separation audiograms indicate normal hearing bilaterally.  This VA examiner then goes on to explain that the Institute of Medicine (IOM) concluded that based on current knowledge of cochlear physiology there was no sufficient scientific basis for the existence of delayed onset hearing loss.  

Here, this VA compensation examiner readily acknowledged the Veteran sustained relevant injury in service (namely, acoustic trauma from noise exposure), just nonetheless ultimately determined the current hearing loss is not a consequence, so not a result of that conceded noise exposure in service.  Hence, this VA compensation examiner did not dispute the notion that there was relevant injury (noise exposure) in service, instead, determined that given the Veteran did not have indication of hearing loss in service based on the results of his induction and separation audiograms, the most current medical research in this subject matter area indicates his current hearing loss is unrelated to that noise exposure in service because it does not support the notion of delay-onset hearing loss, meaning hearing loss later developed.  Therefore, the lack of any objective indication of hearing loss during the relevant time period in question, i.e., during service, such as would have been documented on audiogram, takes on added significance, especially in light of the scientific research cited by IOM tending to refute the notion of any delayed-onset of hearing loss.  In other words, the examiner found that hearing loss due to in-service noise exposure would have shown up on audiometric testing by the time of separation.  It is fully within the province of the VA examiner to make such a finding.

It is additionally worth noting that there are no clinical records reflecting complaints, diagnosis or findings related to hearing loss until the Veteran filed his claim in 2010, so for over 46years after his military service ended.  The mere fact that there is no documentation of this condition for so long after service is not altogether dispositive of this claim, but it is nonetheless probative evidence to be considered in deciding this claim and may be viewed as evidence against it.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Furthermore, the Board has also considered the fact that there is no medical opinion in the file refuting the VA examiners' unfavorable opinions, and, the Veteran's lay statements are insufficient to rebut the opinions of licensed professionals in this medical field.  For these reasons and bases, the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, so in turn the benefit of the doubt rule does not apply, and this claim must be denied.  38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).


ORDER

The claim for service connection for bilateral hearing loss is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


